           Case 1:20-cr-00419-VM Document 41 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         9/15/2021
 United States of America,

                  v.                                              ORDER

 Miles Charles,                                               20 Cr. 419 (VM)

                             Defendant.


        WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a

United States Magistrate Judge on September 13, 2021;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.


SO ORDERED:

Dated: New York, New York
       September 15, 2021
